By the Court,
Hawley, C. J.:
The question sought to be raised by the petition, as to whether or not the indictment upon which Twohig and *303Fitzgerald were tried and convicted was ever found by tbe grand jury of Nye county, cannot be inquired into by tbe writ of habeas corpus.
Tbe return to tbe writ shows that defendants are held in custody by C. O. Batterman, warden of tbe state prison, upon regular commitments of conviction for tbe crime of an assault with a deadly weapon with intent to inflict bodily injury.
It appears from tbe petition, as well as from tbe return to tbe writ, that tbe indictment and judgment of conviction are regular upon tlieir face.
This being true, it follows from the principles announced in Ex parte Winston, 9 Nev. 71, and tbe authorities there cited, that tbe judgment of conviction in tbe district court is conclusive until reversed. It cannot be reviewed upon habeas corpus. Tbe principle is too well settled to require discussion.
Tbe writ is dismissed, and tbe prisoners are remanded to tbe custody of tbe warden.